NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
JOSE M. SOTO,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0nden,t. '
2011-3071 .
Petiti0n for review of the Merit Systems Protecti0n
Board in case no. DA083110{)545-I-l.
ON MOTION
Before PROST, MAYER, AND GAJARSA, Circuit Judges.
PER CURIAM.
ORDER
J0se M. S0t0 moves for reconsideration of the cou1't'S
order dismissing this petition as untimely
Up0n consideration thereof

soT0 v. 0PM 2
IT ls ORDERED THAT:
The motion is denied
FoR THE CoURT
UCT 2 5  /s/ J an H0rbaly
Date J an Horba1y
C1erk
cc: Edward P. Fahey, Jr., Esq. FlLED
Doug1as G. Ede1schick, Esq. u'siEg'é§B€¢§A‘iPE;EA¢lbsi'FoR
820 ocr 2 6 zim
.|AN HORBALY
CLUK
lo